AO 440 (Rev. 12/09) Summons in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                          for the
                                                Middle   District of Tennessee, Nashville Division


        Russell Greer
                             Plaintiff

                                V.                                  Civil Action No.    3:18-cv -00394
         Taylor Swift
                            Defendant


                                                SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address)


                         Taylor Swift
                         900 20th Ave
                         #1710
                         Nashville, TN 37215
         A lawsuit has been filed against you.

        Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3)   you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are:




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                      CLERK OF COURT


Date:
                NOV 2 6 2018
                                                                                       AZ
                                                                                 Signatttre of Clerk or Deputy Clerk




              Case 3:18-cv-00394 Document 16 Filed 11/26/18 Page 1 of 1 PageID #: 185
